Appeal from a judgment of the Court of Claims (NeMoyer, J.), entered January 2, 2001, which dismissed the claim upon a decision of the court.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Claimant appeals from a judgment dismissing his claim seeking damages for personal injuries he sustained when he was allegedly assaulted by correction officers and seeking damages for lost or stolen property. The Court *762of Claims did not abuse its discretion in denying claimant’s motion to preclude defendant from presenting certain evidence based on defendant’s alleged failure to provide claimant with discoverable materials. Defendant informed claimant that it would provide those materials upon claimant’s payment of the necessary copying charges, and claimant never provided such payment. “Civil Rights Law § 79 (3) and § 79-a (3) specifically provide that the State shall not be liable for any expense of, or related to, inmate litigation and shall not be required to perform any services related thereto, particularly where, as here, poor person status has not been granted” (Gittens v State of New York, 175 AD2d 530, 530-531 [1991]). Furthermore, because claimant failed to demonstrate willful, deliberate, or contumacious behavior on the part of defendant in responding to his demand for a bill of particulars, the court did not abuse its discretion in denying claimant’s preclusion motion with respect to the items set forth in the bill of particulars (see Chamberlain, D’Amanda, Oppenheimer & Greenfield v Beauchamp, 247 AD2d 858 [1998]; see also Scott v Lawyers Coop. Publ. Co., 101 AD2d 1026, 1026-1027 [1984]). Finally, we conclude that the court’s findings are supported by legally sufficient evidence and the verdict is not against the weight of the evidence (see Farace v State of New York, 266 AD2d 870, 870-871 [1999]; see also Gallo v State of New York, 292 AD2d 567 [2002]). Present — Wisner, J.P., Hurlbutt, Burns, Lawton and Hayes, JJ.